FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    December 5, 2007
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                                 TENTH CIRCUIT



 ROBERT DAVID HOLROYD,

               Plaintiff - Appellant,                    No. 07-3224
          v.                                              (D. Kansas)
 DEPARTMENT OF VETERANS                          (D.C. No. 06-CV-4133-SAC)
 AFFAIRS,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and appellant Robert David Holroyd appeals the dismissal of this

action for lack of jurisdiction. We affirm.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Holroyd receives from the Veterans Administration (“VA”) a non-service

related disability pension based upon head injuries he sustained in an accident in

1978. Proceeding pro se, Holroyd filed a complaint with the district court,

alleging that the VA had failed to reimburse him for certain “out-of-pocket”

medical expenses in 2005. He alleges this has led to further deficiencies and

problems, for which he sought, inter alia, an audit and “accurate accounting and

explanations.” Civ. Complaint at 3, R. Vol. 1, tab 1.

      Defendant, the Department of Veterans Affairs (“Department”), filed a

motion to dismiss for lack of subject matter jurisdiction. The district court

granted the motion to dismiss, finding that “[f]ederal law provides that the denial

of VA benefits is ‘unreviewable in the federal courts.’” Mem. and Order at 3, R.

Vol. I, tab 23 (quoting Weaver v. United States, 98 F.3d 518, 519 (10th Cir.

1996)). The court further noted that a challenge to the VA’s decision lies with

the Board of Veterans’ Appeals, the Court of Veterans’ Appeals and the United

States Court of Appeals for the Federal Circuit.

      We review the district court’s grant of the Department’s motion to dismiss

de novo, accepting all well-pleaded factual allegations as true and viewing them

in the light most favorable to Holroyd. Because he is proceeding pro se, we

construe his pleadings liberally. Gaines v. Stenseng, 292 F.3d 1222, 1224 (10th

Cir. 2002). As the district court correctly noted, relevant federal statutes provide




                                         -2-
that the VA’s decision regarding individual benefits is not reviewable in federal

court:

         The Secretary [of Veterans Affairs] shall decide all questions of law
         and fact necessary to a decision by the Secretary under a law that
         affects the provision of benefits by the Secretary to veterans. . . .
         Subject to subsection (b), the decision of the Secretary as to any such
         question shall be final and conclusive and may not be reviewed by
         any other official or by any court, whether by an action in the nature
         of mandamus or otherwise.

38 U.S.C. § 511(a). Subsection (b) has no application in this case. This court

accordingly lacks subject matter jurisdiction over this case.

         Holroyd is not without a remedy, however, as the district court explained to

him. The Veterans Judicial Review Act of 1988, Pub. L. No. 100-687, Tit. III,

102 Stat.4051-4092 (1988) (codified as amended at 38 U.S.C. §§ 7251-7298

(2000)) (“VJRA”) established a multi-tiered framework for adjudicating claims

involving veterans benefits. As indicated, he may pursue his claim before the

Board of Veterans’ Appeals, the Court of Veterans’ Appeals, and the United

States Court of Appeals for the Federal Circuit. See 38 U.S.C. §§ 511, 7104(a),

7105, 7252(a) and 7292(c).

         For the foregoing reasons, the district court’s decision dismissing this

appeal is AFFIRMED.

                                                  ENTERED FOR THE COURT

                                                  Stephen H. Anderson
                                                  Circuit Judge


                                            -3-